DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,774,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-48 are anticipated by claims 1-26 of U.S. Patent No. 10,774,104 B2.

Conclusion
Claims 26-48 are pending. Claims 26-48 are rejected. No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiangsu Wangao Pharmaceutical Co., Ltd. CN 106478753A is representative of prior art. CN 106478753A relates to a kind of preparation method of （Sp-1）Compositionss (Abstract). 

    PNG
    media_image1.png
    572
    588
    media_image1.png
    Greyscale

In said method, step (1）Preferably react in N2Carry out under protection, by compound（61501h）It is suitable to be added to Solvent (As dichloromethane, isopropanol, DMF, dioxane etc.) In, in suitable temperature（Preferably -80 DEG C）（61501g）With suitable alkali（As triethylamine, DIPEA, NMM, pyridine, piperidines）, after completion of dropping, preferably react at room temperature Overnight, then, add compound in reactant liquor（61501f）With suitable alkali（As triethylamine, DIPEA, NMM, pyridine, piperazine Pyridine）, after reaction terminates, steam solvent, add ethyl acetate and water extraction, separate and obtain target compound（61502）.
Step（2）By step（1）The compound preparing, crystallizes further, separates and obtains isomer（61501b）；Excellent Recrystallisation solvent is selected to be ethyl acetate and petroleum ether, further preferably, by compound（61502）It is added in ethyl acetate, Stirring, is then slowly added dropwise petroleum ether, separates out crystal, obtains target compound（61501b）；Wherein, preferred compound （61502）W/v with ethyl acetate is 2:5~4:5, ethyl acetate is 1 with the volume ratio of petroleum ether:4~1:6.
CN 106478753A does not teach or suggest instant step b).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/